Citation Nr: 1724921	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral leg radiculopathy as secondary to service-connected degenerative disc disease of the lumbar spine with myositis and bulging disc at L5-S1.

2. Entitlement to service connection for an acquired psychiatric disorder, including depression, to include depression, as secondary to service-connected posttraumatic headaches, with complex partial seizures, residuals of head injury.

3. Entitlement to a temporary total disability rating for a cervical spine disability 
as due to treatment for disability requiring convalescence under 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to July 1991.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2008 rating decisions of the 
VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Previously, the Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO on three occasions, but cancelled the hearings in advance.   

Prior November 2011 Board decision/remand reopened previously denied claims of service connection for lumbar and cervical spine disorders, and denied increased rating for posttraumatic headaches.  The remainder of the appeal was remanded for further development.  The Regional Office has by subsequent rating decision granted claims of service connection for the back and neck disabilities.  
The Veteran did not contest the initial assigned disability rating or effective dates therein, and the claims are no longer before the Board.  

Whereas a December 2015 RO rating decision granted service-connected compensation for several conditions, the Veteran filed Notice of Disagreement (NOD) with information contained within the January 2016 award notification letter, that since there was "likelihood of improvement" the assigned disability evaluation was not permanent and subject to future review examination.  
Future rating review is part of VA law, however, and there has been no proposed reduction action on one service-connected disability, either, and so the NOD 
as stated does not correspond to a specific claim.  At minimum, there is no reasonably raised appealable issue.   

The Veteran has filed a motion to advance her case on the docket (AOD).  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107  (a)(2) (West 2014); 38 C.F.R. §20.900  (c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  The Veteran does not meet the requisite 75 year age requirement. The evidence presented does not demonstrate severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Absence of sufficient cause to advance this case, the Veteran's motion is denied.  In accordance with this ruling, the appeal will remain in its current docket number order.

The Board will decide temporary total rating claim.  The issues of service connection for lower extremity and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The claim attempts to establish a total disability rating for purpose of convalescence during a time period when the underlying disability was not service-connected.


CONCLUSION OF LAW

The criteria are not met for a temporary total disability rating for cervical spine disability due to surgical convalescence.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. 4.30 (2016).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, the provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In this matter, the Veteran seeks to establish temporary total rating in recognition of the surgical discectomy and fusion procedure during a November 2007 inpatient hospitalization at a VA Medical Center (VAMC).  

When filing the original section 4.30 claim the Veteran had not yet been adjudicated service-connected for a cervical spine disorder.  Following Board remand and further development, service connection was granted for that condition, namely for status-post anterior cervical laminectomy residuals, initially rated 10 percent from January 3, 2008 to March 20, 2012, and at 20 percent thereafter.  

Unfortunately, given that the medical procedure in question transpired before the effective date of service connection for cervical spine disability, and section 4.30 allows recovery only for service-connected disabilities, this claim must be denied.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under 
the law).

ORDER

The claim for temporary total disability rating for cervical spine disability due to required convalescence under 38 C.F.R. 4.30 is denied.  


REMAND

Regarding claim for service connection for an acquired psychiatric disorder, including depression, it is inextricably intertwined with another still pending claim of service connection for posttraumatic stress disorder (PTSD) with anxiety.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  
The Veteran in fact has filed a timely Notice of Disagreement (NOD) with a 
February 2016 RO rating decision that denied service connection for PTSD and anxiety disorder, expressly indicating that DRO review was requested, not the traditional appeals process as here.  The claim is yet to be resolved, and its outcome affects the already appealed claim.   

(The Veteran is further advised, however, to the effect that should the 
Regional Office continue to deny service connection for PTSD and/or anxiety, 
the claim already on appeal may still be expanded to encompass these additional claimed disorders, given that claims for psychiatric disorders as a matter of 
VA practice are construed expansively.  See generally, Clemons v. Shinseki, 
23 Vet. App. 1 (2009)).

Re-examination also is needed.  The most recent VA Compensation and Pension examinations for acquired psychiatric disorder and lower extremity radiculopathy found no diagnosed disability.  But any evidence during a claim's pendency of a condition, as in this case, is generally probative of qualifying disability. 
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Re-examination should address whether the claimed conditions as shown post-service are service-connected, including if either has resumed in the years since last being examined 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic 
claims folder. 

2. Schedule the Veteran for a VA examination by an examiner with the appropriate expertise for mental disorders.  The entire claims file and a copy of this remand must be made available to the examiner for review, and such review should be noted in the examination report.  

The examiner should initially provide the diagnoses of all present mental health conditions, particularly in regard to previously diagnosed depression (see April 2008 prior VA examination).  Then with regard to any presently diagnosed mental health disorder, as well as depressive disorder NOS that was diagnosed back in 2008, provide an opinion whether it is at least as likely as not 
(50 percent or greater probability) that the diagnosed conditions were incurred in the Veteran's active military service, or are otherwise etiologically related to service.  

Further indicate whether it is at least as likely as not that any mental health disorder was proximately due to or the result of the Veteran's service-connected posttraumatic headaches with complex partial seizures, residuals of head injury.  
 
Further indicate whether it is at least as likely as not that any mental health disorder was aggravated beyond its natural progression by the Veteran's service-connected posttraumatic headaches with complex partial seizures, residuals of head injury.  

A complete rationale should be provided for all opinions offered.

3. Schedule the Veteran for a VA neurological examination.  The claims file must be provided to and reviewed by the examiner along with a copy of this remand, and such review should be noted in the examination report.  All indicated testing including EMG study should be completed. 

The examiner should determine whether the Veteran currently has bilateral radiculopathy of the lower extremities.  Then opine whether any current radiculopathy and/or that found back on private medical evaluation in April 2008 is at least as likely 
as not (50 percent or greater probability) was proximately due to or the result of the Veteran's service-connected degenerative disc disease of the lumbar spine with myositis and bulging disc at L5-S1. 
 
Further indicate whether it is at least as likely as not that any current radiculopathy was aggravated beyond its natural progression by the Veteran's service-connected degenerative disc disease of the lumbar spine with myositis and bulging disc at L5-S1.

A complete rationale should be provided for all opinions offered.

4.  Readjudicate the claims on appeal based upon all additional evidence received.  The claim of service connection for acquired psychiatric disorder inclusive of depression, should not be resolved until the matter of service connection for PTSD with anxiety disorder itself is decided at a Regional Office level.

5. If the benefits sought on appeal are not granted, 
the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


